MORROW, P. J.
The offense is passing a forged instrument; punishment fixed at confinement in the penitentiary for a period of five years.
No statement of facts or bills of exceptions are found in the record. No questions of law are brought forward for review.
The jury assessed against the appellant a penalty of confinement in the penitentiary for a period of five years. In preparing the judgment and sentence the court failed to take note of the provision of the Indeterminate Sentence Law (Laws 1913, c. 132, as amended by Laws Ex. Sess. 1913, c. 5), by which the judgment and sentence should have condemned the appellant to confinement in the penitentiary for a period of not less than two nor more than five years.
The judgment and sentence will be reformed, to accord with the provision of the Indeterminate Sentence Law mentioned above, and, as reformed, an affirmance is ordered.